Filed:   July 9, 1998

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-2610
                          CA-93-1064-2-18AJ



JEROME M. MYERS; SAMUEL KENNLEY,

                                             Plaintiffs - Appellants,

          and


LANTZ H. LITTLE; W. L. PACE; REGINALD A. LEE;
JAMES E. YOUNG; ELMER E. MARTIN; UNDRA L.
EVERSON; JIMMIE S. TAYLOR; THOMAS O. WILLIAMS;
NORMAN ROBERT KNIGHT, III,
                                                          Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                                Defendant - Appellee,
          and

PETER CAMPBELL,

                                                            Claimant.



                             No. 96-2698
                           CA-93-1914-2-18



ARTHUR PINCKNEY,

                                               Plaintiff - Appellant,
         and

NORMAN WITHERSPOON; THOMAS WILLIAMS; CYNTHIA
H. COAXUM; LUCILLE MYERS; NORMAN JAMES
WITHERSPOON,

                                                         Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee,

         and


FRANK SIMMONS, JR.,
                                                           Claimant.



                             No. 96-2699
                          CA-93-3206-2-18AJ



ELZINE R. FABERS,

                                              Plaintiff - Appellant,
         and


WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; NATHANIEL JONES; ELDRIDGE C. LEE;
ARTHUR L. NESBITT; HENRY L. MOORE, JR.,

                                                         Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee.



                                  2
                             No. 96-2720
                          CA-93-2410-2-18AJ



DAVID RILEY,

                                              Plaintiff - Appellant,
         and


THURMOND HAMMOND; CAROLYN G. CHAVIS; HORACE
WILLIAMS; ODIS C. MOORE, JR.; WILLIAM GLOVER,

                                                         Plaintiffs,

         versus

DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee.




                             No. 96-2721
                          CA-93-2410-2-18AJ



CAROLYN G. CHAVIS; WILLIAM GLOVER,

                                          Plaintiffs - Appellants,

         and


THURMOND   HAMMOND;   DAVID   RILEY;    HORACE
WILLIAMS; ODIS C. MOORE, JR.,

                                                         Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,


                                  3
    Defendant - Appellee.




4
                             No. 96-2771
                          CA-93-3293-2-18AJ



FRANK REED,

                                              Plaintiff - Appellant,
          and


JASPER M. BRYANT; CATHIE M. CRAWFORD; JOHN
DINGLE; HARVEY J. DOCTOR; SEAFUS JORDAN; LEROY
M. LLOYD; ABRAHAM J. SMALLS; RICHARD A.
SPENCER; JOSEPH SWINTON, JR.; VENA L. VAIRD;
JAMES L. WASHINGTON,
                                                         Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee.



                             No. 97-1859
                          CA-93-2410-2-18AJ



HORACE WILLIAMS,

                                              Plaintiff - Appellant,

          and


THURMOND HAMMOND; CAROLYN G. CHAVIS; DAVID
RILEY; ODIS C. MOORE, JR.; WILLIAM L. GLOVER,

                                                         Plaintiffs,

          versus



                                  5
DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee.



                             No. 97-1860
                          CA-93-3206-2-18AJ



HENRY L. MOORE, JR.,

                                              Plaintiff - Appellant,

          and


WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; ELZINE R. FABERS; NATHANIEL JONES;
ELDRIDGE C. LEE; ARTHUR L. NESBITT,

                                                         Plaintiffs,
          versus


DEPARTMENT OF THE NAVY,

                                               Defendant - Appellee.




                               O R D E R



     Appellants in the above-styled appeals were not afforded an

opportunity to file informal briefs prior to our disposition of

their appeals.     In order for these Appellants to submit informal

briefs for our review before we act on their appeals, we construe

their post-decision pro se filings as petitions for rehearing and

grant rehearing for the limited purpose of reviewing their informal

                                  6
briefs.   We direct that the Clerk’s Office issue an informal

briefing order in these appeals directing that these Appellants

mail their informal briefs to this Court no later than August 3,

1998.

                             FOR THE COURT

                             /s/ Patricia S. Connor




                               7
                             UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-2324



NORMAN ROBERT KNIGHT, III,

                                           Plaintiff - Appellant,

         and


LANTZ H. LITTLE; W. L. PACE; JEROME M. MYERS;
REGINALD A. LEE; JAMES E. YOUNG; ELMER E.
MARTIN; UNDRA L. EVERSON; JIMMIE S. TAYLOR;
SAMUEL KENNLEY; THOMAS O. WILLIAMS,
                                                      Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,
         and

PETER CAMPBELL,

                                                        Claimant.




                             No. 96-2325



JAKE LEE, JR.,

                                           Plaintiff - Appellant,


                                  8
          and


PONCE DELEON JONES; JAMES L. CRAWFORD; WILLIAM
E. REID, JR.; SHERMAN WESLEY BARCLIFF,

                                                      Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,

          and


PETER CAMPBELL,
                                                        Claimant.




                           No. 96-2365



PONCE DELEON JONES,

                                           Plaintiff - Appellant,
          and


JAKE LEE, JR.; JAMES L. CRAWFORD; WILLIAM E.
REID, JR.; SHERMAN WESLEY BARCLIFF,

                                                      Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,




                                9
          and


PETER CAMPBELL,

                                                        Claimant.




                           No. 96-2610



JEROME M. MYERS; SAMUEL KENNLEY,

                                         Plaintiffs - Appellants,

          and


LANTZ H. LITTLE; W. L. PACE; REGINALD A. LEE;
JAMES E. YOUNG; ELMER E. MARTIN; UNDRA L.
EVERSON; JIMMIE S. TAYLOR; THOMAS O. WILLIAMS;
NORMAN ROBERT KNIGHT, III,
                                                      Plaintiffs,

          versus


DEPARTMENT OF THE NAVY,
                                            Defendant - Appellee,

          and


PETER CAMPBELL,

                                                        Claimant.




                                10
                          No. 96-2698



ARTHUR PINCKNEY,

                                         Plaintiff - Appellant,

         and


NORMAN WITHERSPOON; THOMAS WILLIAMS; CYNTHIA
H. COAXUM; LUCILLE MYERS; NORMAN JAMES
WITHERSPOON,

                                                    Plaintiffs,

         versus

DEPARTMENT OF THE NAVY,

                                          Defendant - Appellee,

         and


FRANK SIMMONS, JR.,
                                                      Claimant.




                          No. 96-2699



ELZINE R. FABERS,

                                         Plaintiff - Appellant,

         and




                              11
WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; NATHANIEL JONES; ELDRIDGE C. LEE;
ARTHUR L. NESBITT; HENRY L. MOORE, JR.,

                                                        Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,
                                              Defendant - Appellee.




                          No. 96-2700



STANLEY E. SHAW,

                                          Plaintiff - Appellant,

         and

JERALD WATSON; ROBERT WATSON; JAMES FRAZIER

                                                        Plaintiffs,

         versus

DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.




                          No. 96-2720



DAVID RILEY,

                                          Plaintiff - Appellant,



                               12
         and

THURMOND HAMMOND; CAROLYN G. CHAVIS; HORACE
WILLIAMS; ODIS C. MOORE, JR.; WILLIAM GLOVER,

                                                      Plaintiffs,

         versus

DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.




                          No. 96-2721



CAROLYN G. CHAVIS; WILLIAM GLOVER,
                                         Plaintiffs - Appellants,

         and


THURMOND   HAMMOND;   DAVID   RILEY;    HORACE
WILLIAMS; ODIS C. MOORE, JR.,
                                                      Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.




                               13
                           No. 96-2771



FRANK REED,

                                           Plaintiff - Appellant,

          and


JASPER M. BRYANT; CATHIE M. CRAWFORD; JOHN
DINGLE; HARVEY J. DOCTOR; SEAFUS JORDAN; LEROY
M. LLOYD; ABRAHAM J. SMALLS; RICHARD A.
SPENCER; JOSEPH SWINTON, JR.; VENA L. VAIRD;
JAMES L. WASHINGTON,

                                                      Plaintiffs,
          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee.




                           No. 96-2772



JAMES E. YOUNG,

                                           Plaintiff - Appellant,

          and


NORMAN ROBERT KNIGHT, III; LANTZ H. LITTLE; W.
L. PACE;JEROME M. MYERS; REGINALD A. LEE;
ELMER E. MARTIN; UNDRA L. EVERSON; JIMMIE S.
TAYLOR; SAMUEL KENNLEY; THOMAS O. WILLIAMS,

                                                      Plaintiffs,

          versus


                                14
DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,

          and

PETER CAMPBELL,

                                                        Claimant.




                             No. 97-1768



NORMAN ROBERT KNIGHT, III,

                                           Plaintiff - Appellant,

          and


LANTZ H. LITTLE; W. L. PACE; JEROME M. MYERS;
REGINALD A. LEE; JAMES E. YOUNG; ELMER E.
MARTIN; UNDRA L. EVERSON; JIMMIE S. TAYLOR;
SAMUEL KENNLEY; THOMAS O. WILLIAMS,

                                                      Plaintiffs,

          versus

DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,

          and


PETER CAMPBELL,

                                                        Claimant.




                                 15
                           No. 97-1857



REGINALD A. LEE,

                                           Plaintiff - Appellant,

          and


NORMAN ROBERT KNIGHT, III; LANTZ H. LITTLE; W.
L. PACE; JEROME M. MYERS; JAMES E. YOUNG;
ELMER E. MARTIN; UNDRA L. EVERSON; JIMMIE S.
TAYLOR; SAMUEL KENNLEY; THOMAS O. WILLIAMS,

                                                      Plaintiffs,
          versus


DEPARTMENT OF THE NAVY,

                                            Defendant - Appellee,

          and


PETER CAMPBELL,
                                                        Claimant.




                           No. 97-1858



WILLIAM E. REID, JR.,

                                           Plaintiff - Appellant,




                                16
         and

JAKE LEE, JR.; PONCE DELEON JONES; JAMES L.
CRAWFORD; SHERMAN WESLEY BARCLIFF,

                                                     Plaintiffs,

         versus

DEPARTMENT OF THE NAVY,

                                           Defendant - Appellee,

         and


PETER CAMPBELL,
                                                       Claimant.




                          No. 97-1859



HORACE WILLIAMS,

                                          Plaintiff - Appellant,
         and


THURMOND HAMMOND; CAROLYN G. CHAVIS; DAVID
RILEY; ODIS C. MOORE, JR.; WILLIAM L. GLOVER,

                                                     Plaintiffs,

         versus


DEPARTMENT OF THE NAVY,

                                           Defendant - Appellee.




                               17
                            No. 97-1860



HENRY L. MOORE, JR.,

                                           Plaintiff - Appellant,


          and


WILLIAM L. DIBBLE; NATHANIEL JUST; JAMES H.
MOULTRIE; ELZINE R. FABERS; NATHANIEL JONES;
ELDRIDGE C. LEE; ARTHUR L. NESBITT,

                                                        Plaintiffs,
          versus


DEPARTMENT OF THE NAVY,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-93-1064-2-18AJ, CA-93-2081-2-18AJ, CA-93-1914-2-18, CA-93-3206-
2-18AJ, CA-94-479-2-18AJ, CA-93-2410-2-18AJ, CA-93-3293-2-18AJ)


Submitted:   May 19, 1998                  Decided:    June 3, 1998


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                18
Norman Robert Knight, III, Jake Lee, Jr., Ponce DeLeon Jones,
Jerome M. Myers, Samuel Kennley, Arthur Pinckney, Elzine R. Fabers,
Stanley E. Shaw, David Riley, Carolyn G. Chavis, William L. Glover,
Frank Reed, James E. Young, Norman Robert Knight, III, Reginald A.
Lee, William E. Reid, Horace Williams, Henry L. Moore, Jr.,
Appellants Pro Se. John Harris Douglas, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                19
PER CURIAM:

     This is a consolidated appeal. In case Nos. 96-2324, 96-2325,

96-2365, 96-2610, 96-2698, 96-2699, 96-2700, 96-2720, 96-2721, 96-

2771, and 96-2772, the Appellants appeal the district court's

orders granting the Navy summary judgment in their civil action

filed under the Privacy Act, see 5 U.S.C. § 552a (1994), and deny-
ing their motion styled "Motion for a Status Conference Hearing and

Rule 60(b) Errors Correction." In case Nos. 97-1860, 97-1859, 97-

1858, and 97-1857, the Appellants appeal only the denial of the mo-
tion styled "Motion for a Status Conference Hearing and Rule 60(b)

Errors Correction." Finally, the Appellant in No. 97-1768 appeals

the district court's order granting counsel's request to be
relieved. We have reviewed the record and the district court's

thorough and well-reasoned opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. No.

96-2324, Knight v. Department of the Navy, No. CA-93-1064-2-18AJ

(D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2325, Lee v. Depart-

ment of the Navy, No. CA-93-2081-2-18AJ (D.S.C. Sept. 18, 1996; May
27, 1997); No. 96-2365, Jones v. Department of the Navy, No. CA-93-
2081-2-18AJ (D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2610,

Myers v. Department of the Navy, No. CA-93-1064-2-18AJ (D.S.C.

Sept. 18, 1996; May 27, 1997); No. 96-2698, Pinckney v. Department

of the Navy, No. CA-93-1914-2-18 (D.S.C. Sept. 18, 1996; May 27,

1997); No. 96-2699, Fabers v. Department of the Navy, No. CA-93-

3206-2-18AJ (D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2700,

Shaw v. Department of the Navy, No. CA-94-479-2-18AJ (D.S.C. Sept.

                                20
18, 1996; May 27, 1997); No. 96-2720, Riley v. Department of the
Navy, No. CA-93-2410-2-18AJ (D.S.C. Sept. 18, 1996; May 27, 1997);

No. 96-2721, Chavis v. Department of the Navy, No. CA-93-2410-2-

18AJ (D.S.C. Sept. 18, 1996; May 27, 1997); No. 96-2771, Reed v.

Department of the Navy, No. CA-93-3293-2-18AJ (D.S.C. Sept. 18,

1996; May 27, 1997); No. 96-2772, Young v. Department of the Navy,
No. CA-93-1064-2-18AJ (D.S.C. Sept. 18, 1996); No. 97-1768, Knight

v. Department of the Navy, No. CA-93-1064-2-18-AJ (D.S.C. May 20,

1997); No. 97-1857, Lee v. Department of the Navy, No. CA-93-1064-

2-18AJ (D.S.C. May 27, 1997); No. 97-1858, Reid v. Department of
the Navy, No. CA-93-2081-2-18AJ (D.S.C. May 27, 1997); No. 97-1859,

Williams v. Department of the Navy, No. CA-93-2410-2-18AJ (D.S.C.
May 27, 1997); No. 97-1860, Moore v. Department of the Navy, No.

CA-93-3206-2-18AJ (D.S.C. May 27, 1997). We grant the motions to

adopt other Appellants' informal briefs. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                21